DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 9-10, 13-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shido et al (U.S. 8,862,811), and in view of Chiu et al (U.S. 9,058,436), and further in view of Applicant Admit Prior Art, cited in previous office action. 
Regarding claim 1:
A memory system comprising:
a storage device; Fig. 14, storage device 840.
and a controller configured to control data write to the storage device and data read from the storage device based on a request from a host device, Fig. 14, controller 820.
wherein the controller is configured to: maintain or invert logic of first data that are part of transmit data to be transferred to the storage device by N bits per 1 unit interval (UT) through N data signal lines (N is a natural number of one or more); Fig. 14, controller 820. Fig. 6 shows internal configuration of the controller 820, which includes BOC circuit 17 (Fig. 1), Data bus inversion (DBI) circuit 18, and input/output circuit 19. Controller 820 includes eight data input/output terminals 54 [7:0] (DQ0 to DQ7) and data bus inversion (DBI) terminal 55. Eight sequential bits (for example, 0 to 7) of the 64-bit read data DQ[63:0] are output in the output order (n) from each of the eight data input/output terminals 54[7:0] (DQ0 to DQ7). The eight sequential bits are referred to as burst data. Meanwhile, eight parallel bits (for example, 0, 8, 16, 24, 32, 40, 48, and 56) corresponding to the eight data input/output terminals 54[7:0] (DQ0 to DQ7) are output in each order (n) of output. The eight parallel bits represent the I/O width. The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] (Col 4:5-20). The DBI circuit converting the second data bits into the third data bits by performing inversion or non-inversion in logic level of each of data bits based on a predetermined (2:5-10).
create second data indicating presence or absence of inversion of the logic of the first data; The DBI circuit 18 also has the function of generating determination bits (DBI data DBI[7:0]) that indicate information of the inversion (information indicating whether bits are inverted or not). The DBI data DBI is generated for each value of the output order n. As shown in FIG. 3B, specific values of the DBI data DBI[7:0] are suitably "1" for n where the read data is inverted, and "0" for n where the read data is not inverted (5:12-18).
and transfer to the storage device,  the first data through the N data signal lines and the second data through at least one of  the N data signal lines. Shido teaches the idea of transfer 
However, Shido does not expressly teach the idea of second data (or DBI data) being transferred sequentially with the first data.
In an analogous art of data transmission, Chiu teaches, in Fig. 4, data may be output with the at least one DBI setting over data path. The output data and the at least one DBI setting may be transmitted over the data path contemporaneously (in parallel, as part of the same data packet, etc.) or sequentially (e.g., serially). (Chiu 9:55-67, and 10:1-5)
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Chiu into the teaching of Shido to have the second data being transferred sequentially with the first data. The motivation for doing so is to improve the balance of the static probability of one logical state versus another (Chiu, abstract).

Regarding claim 2:
The memory system of claim 1, wherein the controller is configured to determine necessity for inversion of logic for each N-bit third data to be transferred at a same UI as the first data to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the third data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines. 

Regarding claim 5:
The memory system of claim 1, wherein the controller is configured to create the second data for each fifth data having size corresponding to a unit of processing for a storage area of the storage device as the first data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third data lines as the plurality of third data bits (2:30-35). The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] in accordance with a predetermined condition. The inversion is processed in units of eight parallel bits (column by column of burst data). Specifically, the following processing is independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines. It is also noted that DBI circuit is configured to generate DBI data for each of transmitting data when needed (Shido, 1:46-48, 2:6-9). 

Regarding claim 6:
The memory system of claim 1, wherein the controller is configured to create the second data for each sixth data having size corresponding to a unit of processing for data transfer between the controller and the storage device as the first data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third data lines as the plurality of third data bits (2:30-35). The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] in accordance with a predetermined condition. The inversion is processed in units of eight parallel bits (column by column of burst data). Specifically, the following processing is performed at each value of the output order n (D0 to D7). The DBI circuit 18 initially acquires eight bits of read data DQ[80+n] to DQ[87+n] supplied from the data bus drwbus_out[80+n] to drwbus_out[87+n]. If five or more of the bits are "0", the DBI circuit 18 inverts all the eight bits of acquired read data. The data inversion and non-inversion are independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines (sixth data). It is also noted that DBI circuit is configured to generate DBI data for each of transmitting data when needed (Shido, 1:46-48, 2:6-9). 

Regarding claim 7:
The memory system of claim 1, wherein the controller is configured to create the second data for each seventh data having size to be transferred on N clock edges the number of which is equal to that of the N data signal lines as the first data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third data lines as the plurality of third data bits (2:30-35). The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] in accordance with a predetermined condition. The inversion is processed in units of eight parallel bits (column by column of burst data). Specifically, the following processing is performed at each value of the output order n (D0 to D7). The DBI circuit 18 initially acquires eight bits of read data DQ[80+n] to DQ[87+n] supplied from the data bus drwbus_out[80+n] to drwbus_out[87+n]. If five or more of the bits are "0", the DBI circuit 18 inverts all the eight bits of acquired read data. The data inversion and non-inversion are controlled for each value of the output order n (D0 to D7) independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines. It is also noted that DBI circuit is configured to generate DBI data for each of transmitting data when needed (Shido, 1:46-48, 2:6-9).The applicant acknowledged that N bits per 1 unit interval through N data signal lines), see background section of the applicant’s specification.

Regarding claim 9:
The memory system of claim 1, wherein the storage device is configured to: maintain or invert logic of eighth data that are part of transmit data to be transferred to the controller by N bits per 1 UI through the N data signal lines; create ninth data indicating presence or absence of inversion of logic of the eighth data; and transfer to the controller, the eighth data through the N data signal lines and the ninth data  through at least one of the N data signal lines. The applicant acknowledged that DBI function is a known method, which inverts the logic of part of transmit data so as to decrease the number of transferring L(0) to a data signal line as much as possible. For example, when transmit data are transferred by 8 bits (1 byte) for each clock edge through eight data signal lines, it is determined whether or not the transmit data should be inverted and transferred for every 8 bits on each clock edge (N bits per 1 unit interval through N data signal lines), see background section of the applicant’s specification. Furthermore, it is a well-known technique, which DBI flag is sent in parallel with the data over a dedicated channel to notify the receiver that the data have or have not been inverted. 
DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines (sixth data). It is also noted that DBI circuit is configured to generate DBI data for each of transmitting data when needed (Shido, 1:46-48, 2:6-9). 

Regarding claim 10:
A controller comprising:
N terminals (N is a natural number of one or more) connectable to N data signal lines to output transmit data by N bits per 1 unit interval (UI); Fig. 14, controller 820. Fig. 6 shows internal configuration of the controller 820, which includes BOC circuit 17 (Fig. 1), Data bus inversion (DBI) circuit 18, and input/output circuit 19. Controller 820 includes eight data input/output terminals 54 [7:0] (DQ0 to DQ7) and data bus inversion (DBI) terminal 55. Eight sequential bits (for example, 0 to 7) of the 64-bit read data DQ[63:0] are output in the output order (n) from each of the eight data input/output terminals 54[7:0] (DQ0 to DQ7). The eight sequential bits are referred to as burst data. Meanwhile, eight parallel bits (for example, 0, 8, 16, inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] (Col 4:5-20). The DBI circuit converting the second data bits into the third data bits by performing inversion or non-inversion in logic level of each of data bits based on a predetermined (2:5-10).
 and a circuit configured to maintain or invert logic of first data that are part of the transmit data, create second data indicating presence or absence of inversion of the logic of the first data, and output from the N terminals the first data and the second data from at least one of the N terminals. Shido teaches the idea of transfer data and DBI data on two different terminals (See Fig. 4, terminal 55, terminal 54, and corresponding text, and at least ¶0071). However, in the background section, the applicant admits the DBI function is to invert the logic of part of transmit data so as to decrease the number of transferring L(0) to a data signal line as much as possible; and generally, flag data ( DBI data) indicating the presence or absence of inversion is transferred in parallel with the transmit data on the same cycle edge. 
However, Shido does not expressly teach “the second data being transferred sequentially with the first data”. In an analogous art of data transmission, Chiu teaches, in Fig. 4, data may be output with the at least one DBI setting over data path. The output data and the at least one DBI setting may be transmitted over the data path contemporaneously (in parallel, as part of the same data packet, etc.) or sequentially (e.g., serially). (Chiu 9:55-67, and 10:1-5)
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Chiu into the teaching of Shido to have the second data being transferred sequentially with the first data. The motivation for doing so is to improve the balance of the static probability of one logical state versus another (Chiu, abstract).

Regarding claim 13:
The controller of claim 10, wherein the circuit is capable of connecting to a storage device and configured to create the second data for each fifth data having size corresponding to a unit of processing for a storage area of the storage device as the first data, or to create the second data for each sixth data having size corresponding to a unit of processing for data transfer between the controller and the storage device as the first data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third data lines as the plurality of third data bits (2:30-35). The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] in accordance with a predetermined condition. The inversion is processed in units of eight parallel bits (column by column of burst data). Specifically, the following processing is performed at each value of the output order n (D0 to D7). The DBI circuit 18 initially acquires eight bits of read data DQ[80+n] to DQ[87+n] supplied from the data bus drwbus_out[80+n] to drwbus_out[87+n]. If five or more of the bits are "0", the DBI circuit 18 inverts all the eight bits of acquired read data. The data inversion and non-inversion are controlled for each value of the output order n (D0 to D7) independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines. It is also noted that DBI circuit is configured to generate DBI data for each of transmitting data when needed (Shido, 1:46-48, 2:6-9).

Regarding claim 14:
The controller of claim 10, wherein the circuit is configured to create the second data for each seventh data having size to be output on N clock edges the number of which is equal to that of the N data signal lines as the first data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third data lines as the plurality of third data bits (2:30-35). The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] in accordance with a predetermined condition. The inversion is processed in units of eight parallel bits (column by column of burst data). Specifically, the following processing is performed at each value of the output order n (D0 to D7). The DBI circuit 18 initially acquires eight bits of read data DQ[80+n] to DQ[87+n] supplied from the data bus drwbus_out[80+n] to drwbus_out[87+n]. If five or more of the bits are "0", the DBI circuit 18 inverts all the eight bits of acquired read data. The data inversion and non-inversion are controlled for each value of the output order n (D0 to D7) independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines. It is also noted that DBI circuit is configured to generate DBI data for each of transmitting data when needed (Shido, 1:46-48, 2:6-9).The applicant acknowledged that DBI function is a known method, which inverts the logic of part of transmit data so as to decrease the number of transferring L(0) to a data signal line as much as possible. For example, when transmit data are transferred by 8 bits (1 byte) for each clock edge through eight data signal lines, it is determined whether or not the transmit data should be inverted and transferred for every 8 bits on each clock N bits per 1 unit interval through N data signal lines), see background section of the applicant’s specification.


Regarding claim 15:
A data transfer method of an electronic device configured to transfer transmit data to an external device by N bits per 1 unit interval (UI) through N data signal lines (N is a natural number of one or more), the method comprising:
maintaining or inverting logic of first data that are part of the transmit data; creating second data indicating presence or absence of inversion of the logic of the first data; Fig. 14, controller 820. Fig. 6 shows internal configuration of the controller 820, which includes BOC circuit 17 (Fig. 1), Data bus inversion (DBI) circuit 18, and input/output circuit 19. Controller 820 includes eight data input/output terminals 54 [7:0] (DQ0 to DQ7) and data bus inversion (DBI) terminal 55. Eight sequential bits (for example, 0 to 7) of the 64-bit read data DQ[63:0] are output in the output order (n) from each of the eight data input/output terminals 54[7:0] (DQ0 to DQ7). The eight sequential bits are referred to as burst data. Meanwhile, eight parallel bits (for example, 0, 8, 16, 24, 32, 40, 48, and 56) corresponding to the eight data input/output terminals 54[7:0] (DQ0 to DQ7) are output in each order (n) of output. The eight parallel bits represent the I/O width. The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] (Col 4:5-20). The DBI circuit converting the second data bits into the third data bits by performing inversion or non-inversion in logic level of each of data bits based on a predetermined (2:5-10). The DBI circuit 18 also has the function of generating determination bits (DBI data DBI[7:0]) that indicate information of the 
and transferring to the external device, the first data through the N data signal and the second data through at least one of the N data signal lines. Shido, the input/output circuit 19 is a circuit that assigns eight bits (n=0 to 7) of read data DQ[8 m+n] to each of the eight data input/output terminals 54 [m] (m=0 to 7), and outputs the read data DQ[8m+n] to outside from n=0 to n=7 in succession (burst output) through the assigned data input/output terminal 54. The output is conducted in synchronization between the assigned data input/output terminals 54. The input/output circuit 19 also has the function of outputting the DBI data DBI[n] from the DBI terminal 55 to outside in synchronization with the output of the read data DQ[8m+n].
Shido teaches the idea of transfer data and DBI data on two different terminals (See Fig. 4, terminal 55, terminal 54, and corresponding text, and at least ¶0071). However, in the background section, the applicant admits the DBI function is to invert the logic of part of transmit data so as to decrease the number of transferring L(0) to a data signal line as much as possible; and generally, flag data ( DBI data) indicating the presence or absence of inversion is transferred in parallel with the transmit data on the same cycle edge. 
However, Shido does not expressly teach “the second data being transferred sequentially with the first data”. In an analogous art of data transmission, Chiu teaches, in Fig. 4, data may be output with the at least one DBI setting over data path. The output data and the at least one DBI setting may be transmitted over the data path contemporaneously (in parallel, as part of the same data packet, etc.) or sequentially (e.g., serially). (Chiu 9:55-67, and 10:1-5)
the second data being transferred sequentially with the first data. The motivation for doing so is to improve the balance of the static probability of one logical state versus another (Chiu, abstract).

Regarding claim 19:
The data transfer method of claim 15, further comprising creating the second data for each fifth data having size corresponding to a unit of processing for a storage area of the external device as the first data, or creating the second data for each sixth data having size corresponding to a unit of processing for data transfer between the controller and the external device as the first data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third data lines as the plurality of third data bits (2:30-35). The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] in accordance with a predetermined condition. The inversion is processed in units of eight parallel bits (column by column of burst data). Specifically, the following processing is performed at each value of the output order n (D0 to D7). The DBI circuit 18 initially acquires eight bits of read data DQ[80+n] to DQ[87+n] supplied from the data bus drwbus_out[80+n] to drwbus_out[87+n]. If five or more of the bits are "0", the DBI circuit 18 inverts all the eight bits of acquired read data. The data inversion and non-inversion are controlled for each value of the output order n (D0 to D7) independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines (sixth data). It is also noted that 

Regarding claim 20:
The data transfer method of claim 15, further comprising creating the second data for each seventh data having size to be transferred on N clock edges the number of which is equal to that of the N data signal lines as the first data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third data lines as the plurality of third data bits (2:30-35). The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] in accordance with a predetermined condition. The inversion is processed in units of eight parallel bits (column by column of burst data). Specifically, the following processing is performed at each value of the output order n (D0 to D7). The DBI circuit 18 initially acquires eight bits of read data DQ[80+n] to DQ[87+n] supplied from the data bus drwbus_out[80+n] to drwbus_out[87+n]. If five or more of the bits are "0", the DBI circuit 18 inverts all the eight bits of acquired read data. The data inversion and non-inversion are controlled for each value of the output order n (D0 to D7) independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines. It is also noted that DBI circuit is configured to generate DBI data for each of transmitting data when needed (Shido, 1:46-48, 2:6-9).The applicant acknowledged that DBI function is a known method, which inverts the logic of part of transmit data so as to decrease the number of transferring L(0) to a data signal line as much as possible. For example, N bits per 1 unit interval through N data signal lines), see background section of the applicant’s specification.

Claims 3, 11-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shido et al (U.S. 8,862,811), in view of Chiu et al (U.S. 9,058,436), and further in view of Applicant Admit Prior Art, cited in previous office action, and further in view of in view of Ayyapureddi et al (U.S. 2015/0356047).
Regarding claim 3:
The memory system of claim 1, wherein the controller is configured to determine necessity for inversion of logic for each M-bit fourth data to be transferred on M clock edges (M is a natural number of one or more) as the first data through each of the N data signal lines to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the fourth data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third data lines as the plurality of third data bits (2:30-35). The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] in accordance with a predetermined condition. The inversion is processed in units of eight parallel bits (column by column of burst data). Specifically, the following processing is performed at each value of the output order n (D0 to D7). The DBI circuit 18 initially acquires eight bits of read data DQ[80+n] to DQ[87+n] supplied from the data bus drwbus_out[80+n] to independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines. However, Shido does not expressly teach the idea determine necessity for inversion of logic for each M-bit fourth data to be transferred on M clock edges (M is a natural number of one or more) as the first data through each of the N data signal lines to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the fourth data as a whole. In an analogous art of data management, Ayyapureddi teaches the idea of determining whether to invert each bit of a data prior to transmitting the data , and creating DBI bit to indicate the data is inverted (Ayyapureddi, abstract, ¶001, ¶0014). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Ayyapureddi into the combination of Shido. The motivation for doing so it so reduce power supply noise and power consumption.

Regarding claim 11:
The controller of claim 10, wherein the circuits is configured to determine necessity for inversion of logic for each N-bit third data to be output at a same UI as the first data to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the third data. Shido teaches the idea of creating inversion bit (second data) for each transmitting data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines (third data). It is also noted that DBI circuit is configured to generate DBI data for each of transmitting data when needed (Shido, 1:46-48, 2:6-9). 
However, Shido does not expressly teach the circuits is configured to determine necessity for inversion of logic for each N-bit third data to be output at a same UI as the first data to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the third data as a whole. In an analogous art of data management, Ayyapureddi teaches the idea of determining whether to invert each bit of a data prior to transmitting the data , and creating DBI bit to indicate the data is inverted (Ayyapureddi, abstract, ¶001, ¶0014). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Ayyapureddi into the combination of Shido. The motivation for doing so it so reduce power supply noise and power consumption.

Regarding claim 12:
The controller of claim 10, wherein the circuit is configured to determine necessity for inversion of logic for each M-bit fourth data to be output on M clock edges (M is a natural number of one or more) as the first data through each of the N data signal lines to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the fourth data. Shido teaches the idea of creating inversion bit (second data) for each transmitting data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third data lines as the plurality of third data bits (2:30-35). The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] in accordance with a predetermined condition. The inversion is processed in units of eight parallel bits (column by column of burst data). Specifically, the following processing is performed at each value of the output order n (D0 to D7). The DBI circuit 18 initially acquires eight bits of read data DQ[80+n] to DQ[87+n] supplied from the data bus drwbus_out[80+n] to drwbus_out[87+n]. If five or more of the bits are "0", the DBI circuit 18 inverts all the eight bits of acquired read data. The data inversion and non-inversion are controlled for each value of the output order n (D0 to D7) independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines (sixth data). It is also noted that DBI circuit is configured to generate DBI data for each of transmitting data when needed (Shido, 1:46-48, 2:6-9). 
However, Shido does not expressly teach determine necessity for inversion of logic for each M-bit fourth data to be output on M clock edges (M is a natural number of one or more) as the first data through each of the N data signal lines to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the fourth data. In an analogous art of data management, Ayyapureddi teaches the idea of determining whether to invert each bit of a data prior to transmitting the data , and creating DBI bit to indicate the data is inverted (Ayyapureddi, abstract, ¶001, ¶0014). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Ayyapureddi into the combination of Shido. The motivation for doing so it so reduce power supply noise and power consumption.

Regarding claim 16:
The data transfer method of claim 15, further comprising determining necessity for inversion of logic for each N-bit third data to be transferred at a same UI as the first data to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the third data. Shido teaches the idea of creating inversion bit (second data) for each transmitting data. DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a predetermined condition, and supplies the resultant to the plurality of third data lines as the plurality of third data bits (2:30-35). The DBI circuit 18 is a circuit that inverts the pieces of read data DQ[63:0] supplied from the data bus drwbus_out[63:0] in accordance with a predetermined condition. The inversion is processed in units of eight parallel bits (column by column of burst data). Specifically, the following processing is performed at each value of the output order n (D0 to D7). The DBI circuit 18 initially acquires eight bits of read data DQ[80+n] to DQ[87+n] supplied from the data bus drwbus_out[80+n] to drwbus_out[87+n]. If five or more of the bits are "0", the DBI circuit 18 inverts all the eight bits independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines (sixth data). It is also noted that DBI circuit is configured to generate DBI data for each of transmitting data when needed (Shido, 1:46-48, 2:6-9). 
However, Shido does not expressly teach determining necessity for inversion of logic for each N-bit third data to be transferred at a same UI as the first data to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the third data  as a whole. In an analogous art of data management, Ayyapureddi teaches the idea of determining whether to invert each bit of a data prior to transmitting the data , and creating DBI bit to indicate the data is inverted (Ayyapureddi, abstract, ¶001, ¶0014). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Ayyapureddi into the combination of Shido. The motivation for doing so it so reduce power supply noise and power consumption.

Regarding claim 17:
The data transfer method of claim 15, further comprising determining necessity for inversion of logic for each M-bit fourth data to be transferred on M clock edges (M is a natural number of one or more) as the first data through each of the N data signal lines to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the fourth data.
DBI circuit that performs inversion or non-inversion of the plurality of second data bits supplied from the plurality of second data lines independently of each other in accordance with a independently (4:56-67). Since there are 8 data value on D0-D7, the DBI obviously creates second data (DBI data) for each of the value on each of the lines. However, Shido does not expressly teach the idea determining necessity for inversion of logic for each M-bit fourth data to be transferred on M clock edges (M is a natural number of one or more) as the first data through each of the N data signal lines to create second data including a plurality of items of flag data each indicating presence or absence of inversion of the fourth data as a whole. In an analogous art of data management, Ayyapureddi teaches the idea of determining whether to invert each bit of a data prior to transmitting the data , and creating DBI bit to indicate the data is inverted (Ayyapureddi, abstract, ¶001, ¶0014). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Ayyapureddi into the combination of Shido. The motivation for doing so it so reduce power supply noise and power consumption.

Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shido et al (U.S. 8,862,811), and in view of Chiu et al (U.S. 9,058,436), and further in view of Applicant Admit Prior Art, cited in previous office action, and further in view of Ayyapureddi et al (U.S. 2015/0356047), and further in view of Bourstein et al (U.S. 2015/0212156).
Regarding claim 4:
The memory system of claim 3, wherein the second data are allocated such that each of the plurality of items of flag data is transferred through a data signal line that is the same as a data signal line for corresponding data of the M-bit fourth data, respectively. Shido teaches the idea of generate DBI data ( second data) for each of the 8-bits data on the output line independently. However, Shido does not expressly teach the idea of transferring flag data on the N-bits data signal lines. In an analogous art of data transmission, Bourstein teaches the idea of adding DBI bit to transmitted data on same data bus to indicate whether or not the data was inverted (¶0003, ¶009, ¶0023). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bourstein into the teaching of Shido to obtain the claimed limitations above. The motivation for doing so is to minimize noise generation and reduce error probability during data transmission (Bourstein, ¶0023).

Regarding claim 18:
The data transfer method of claim 15, wherein the second data are allocated such that each of the plurality of items of flag data is transferred through a data signal line that is the same as a data signal line for corresponding data of the M-bit fourth data, respectively. Shido teaches the idea of generate DBI data ( second data) for each of the 8-bits data on the output line independently. However, Shido does not expressly teach the idea of transferring flag data on the N-bits data signal lines. In an analogous art of data transmission, Bourstein teaches the idea of adding DBI bit to transmitted data on same data bus to indicate whether or not the data was .

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shido et al (U.S. 8,862,811), and in view of Chiu et al (U.S. 9,058,436), and further in view of Applicant Admit Prior Art, cited in previous office action, and further in view of Kim et al (U.S. 2014/0071743).
Regarding claim 8:
Shido does not expressly teach the idea of the memory system of claim 1, wherein the storage device is configured to receive the first data and the second data through the N data signal lines, determine presence or absence of inversion of logic of the received first data based on the received second data, and maintain or invert the logic of the first data. In an analogous art of data management, Kim teaches the idea of a nonvolatile memory device receive data, and determine whether to invert the received data based on received DBI information, prior to writing the received data into nonvolatile memory (Fig. 6, S130-160, ¶00093-0100).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Kim into the teaching of Shido to obtain the claimed limitations above. The motivation for doing so is to reduce signal interference and to reduce a current at the data channel (Kim, ¶0125).

Response to Arguments

Applicant's arguments, filed 10/11/2021, have been fully considered but they are not persuasive. In the remarks submitted 10/11/2021, the applicant argues: 
“Features clarified in claim 1 are believed to be clear from the original disclosure, and independent claims 10 and 15 are similarly amended. 
As noted above independent claims 1, 10, and 15 now even further clarify "the second data being transferred sequentially with the first data'" 
With respect to features of transferring to the storage device the first data through the N data signal lines as previously recited in the claims, the outstanding rejection cited to both Shido and Hollis, the grounds for rejection stating: 
and transfer to the storage device, the first data through the N data signal lines and the second data through at least one of the N data signal lines. Shido teaches the idea of transfer data and DBI data on two different terminals (See Fig. 4, terminal 55, terminal 54, and corresponding text, and at least ¶0071). 
However, in the background section, the applicant admits the DBI function is to invert the logic of part of transmit data so as to decrease the number of transferring L(0) to a data signal line as much as possible; and generally, flag data (DBI data) indicating the presence or absence of inversion is transferred in parallel with the transmit data on the same cycle edge. Furthermore, it is a well-known technique, which DBI flag is sent in parallel with the data over a dedicated channel to notify the receiver that the data have or have not been inverted (Emphasis added, see 
Timothy M. Hollis, "Data Bus Inversion in High-Speed Memory Applications", Section II).1 

As noted above the claims clarify the "second data being transferred sequentially with the first data'" Applicant submits neither Shido nor Hollis disclose or suggest that structure. 
With the claimed structure as further clarified in independent claims 1, 10, and 15 as currently written, a benefit can be realized that addition of a new data signal line for the inverting function of the same data as the DBI function is unnecessary. Thereby with claim features, all of the DBI function for power reduction, and a reduction in a number of signal lines that are hardware resources and a reduction in the number of terminals, can be realized. 
Applicant submits the applied art does not disclose or suggest the clarified claim structure nor realizing such benefits with that structure. 
The above-noted grounds for rejection as noted above indicates Hollis discloses it being known for a DBI flag to be sent in parallel with data over a dedicated channel. The claim features are directly contrary to that structure in Hollis. The claim features as noted above clarify that second data being transferred sequentially with the first data. As noted above the claimed structure avoids a drawback in Hollis of requiring a dedicated channel and a parallel transmission of the data. 
Applicant submits the clarified claim features clearly distinguish over the newly cited disclosures in Hollis. 
Applicant further submits no disclosures in Shido disclose or suggest the clarified claim features. As noted in the above-noted grounds for rejection Shido is cited to disclose the idea of transfer data and DBI data in two different terminals. Shido is also directly contrary to the clarified claim structure and has drawbacks that are overcome with the claimed structure. 
Shido requires additional hardware of two different signal lines and two different terminals that are clearly avoided with the noted claim features. 
Applicant submits at least the clarified claim features clearly distinguish over the grounds for rejection. 
In view of the above-noted comments applicant submits each of amended independent claims 1, 10, and 15 as currently written, and accordingly the remaining pending claims dependent thereon, patentably distinguish over the applied art.”
The examiner respectfully notes Chiu teaches the idea of transmitting data and DBI setting over same data path, sequentially, as shown in Fig. 4, and corresponding text (9: 55-67, and 10:1-15) (Emphasis added). One of ordinary skill in the art would be able to derive the idea of transmitting “second data sequentially with the first data” via a signal line. Thus, the applicant’s argument is moot in light of new ground of rejections presented above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHOA D DOAN/Primary Examiner, Art Unit 2133